Citation Nr: 1600380	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-18 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to presumed in-service herbicide exposure and/or service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for a kidney disorder.  

3.  Entitlement to service connection for heart disease, to include as secondary to presumed in-service herbicide exposure.

4.  Entitlement to service connection for a disability manifested by head pain, referred to as cephalgia.

5.  Entitlement to service connection for a skin disorder, claimed as porphyria cutanea tarda, to include as due to presumed in-service herbicide exposure.

6.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

7.  Entitlement to service connection for a cervical spine disability.

8.  Entitlement to service connection for a thoracic spine disability.  

9.  Entitlement to service connection for a lumbar spine/low back disability.

10.  Entitlement to service connection for a left leg disability.

11.  Entitlement to service connection for a right leg disability.  

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to an initial rating higher than 10 percent for service-connected diabetes mellitus, type II.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971, which included approximately one year of service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in October 2013 by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran receives ongoing VA treatment for his claimed disabilities, and his VA treatment records were last associated with the record in May 2013, more than two years ago.  As these records are relevant to the Veteran's claim seeking a higher initial rating for his service-connected diabetes mellitus, type II (and a higher rating may be awarded, inter alia, based on the prescribed medication for his diabetes mellitus), adjudication of this claim must be deferred pending this development.  

The Veteran is also seeking a TDIU, although he is not currently eligible for the award of a TDIU on a schedular basis.  Given the possibility that the readjudication of the Veteran's diabetes mellitus increased rating claim could render the Veteran schedularly eligible for TDIU consideration, adjudication of this claim must likewise be deferred.

With regard to the Veteran's claims seeking service connection for heart disease, a disorder manifested by head pain (claimed as cephalgia), a skin disorder (referred to as porphyria cutanea tarda), a psychiatric disorder (claimed as PTSD) and cervical spine, thoracic spine, lumbar spine/low back, bilateral leg, and kidney disorders, the RO denied these claims, inter alia, as VA examinations failed to render diagnoses of the claimed conditions.  (While an earlier private physical and psychological evaluation, submitted by the Veteran, rendered diagnosis of many of the Veteran's claimed conditions, the RO apparently deemed these diagnoses to be of limited probative value, as many of the diagnoses were predicated on reported symptomatology, rather than pathology, including diagnostic studies such as x-rays.)  Given that the Veteran's outstanding, recent VA treatment records could reflect diagnoses of these claimed disabilities (rendered since the Veteran's VA examinations), the claims must be readjudicated after the association of these records.  

However, to the extent that the Veteran was not afforded VA examinations to determine the presence of a skin disorder (referred to as porphyria cutanea tarda), a disorder manifested by head pain (referred to as cephalgia), or his claimed spinal disabilities (cervical, thoracic, lumbar, and radicular disorders) related examinations, accompanied by medical opinion, should be obtained, as the evidence reflects a potential nexus to between these reported disabilities and service.  Specifically, the Veteran reports his skin disorder initially manifested during service and has recurred, intermittently, since service.  Likewise, he asserts his head and spinal pain are related to service, and in March 1972, he reported in-service head injury (referred to as a head cut) and a "back bruise" resulting from his in-service fall.  Based on this information, the Board finds that VA's duty to obtain examinations and related medical opinion has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's service connection claim for his diagnosed hypertension, the VA medical opinion rendered in July 2013 failed to include a supporting rationale, as the rationale rendered did not specifically relate to the Veteran nor seem to address the question posed.  Further, although the examination report alludes to a possible clinical correlation between this disease and either his presumed in-service herbicide exposure or his service-connected diabetes mellitus, type II, no related medical opinion was rendered, and these opinions should be obtained.  This is particularly troubling as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the hypertension claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

With regard to the Veteran's service connection claim for his diagnosed tinnitus, there is conflicting medical evidence regarding whether this disability is attributable to service.  In that regard, the private physician who examined the Veteran in 2012 determined that the Veteran's post-service tinnitus was attributable to his in-service noise exposure, as he had no significant post-service noise exposure.  However, he provided no rationale for this opinion.  The VA examiner who conducted the Veteran's 2013 VA audiological examination concluded that because the Veteran reported relatively recent onset of his tinnitus, his tinnitus was unrelated to service.  As VA regulations allow service connection to be granted for post-service disabilities based on in-service trauma, an opinion as to whether the Veteran's post-service tinnitus could be attributable to in-service noise exposure must be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from May 2013 to the present.

2.  If any of the newly associated evidence indicates the Veteran's diabetes mellitus has increased in severity since the last VA evaluation, schedule the Veteran for a VA examination to determine the current severity of his service-connected diabetes mellitus.  The Veteran's electronic claims file must be made available to the examiner for review.

The examiner is to elicit a history of the Veteran's diabetes mellitus symptoms and prescribed treatment and conduct a relevant clinical examination.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed skin disorder.  If possible, the examination should be scheduled during an active period of the skin disorder.  The Veteran's electronic claims file must be made available to the examiner for review.

After eliciting a history of the Veteran's skin disorder and conducting a relevant clinical examination, the examiner is to opine whether it is at least as likely as not (50 percent probability or greater) that any currently-diagnosed skin disorder, or the porphyria cutanea tarda diagnosed during the pendency of the Veteran's appeal, had its onset in or is otherwise related to service, to include the Veteran's presumed in-service exposure to Agent Orange.  

The examiner is to consider and comment on the clinical significance of the Veteran's report that his skin disorder initially manifested during service and has recurred, intermittently, since service.

A complete rationale must be provided for the requested opinion.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed disorder manifested by head pain, referred to as cephalgia.  The Veteran's electronic claims file must be made available to the examiner for review.

After eliciting a history of the Veteran's head pain onset symptoms and conducting a relevant clinical examination, the examiner is to opine whether it is at least as likely as not (50 percent probability or greater) that any currently-diagnosed disorder manifested by head pain had its onset in or is otherwise related to service.  

The examiner is to consider and comment on the clinical significance of the Veteran's report in March 1973 that during his tour of service in the Republic of Vietnam, he sustained lacerations to his head and eye.

A complete rationale must be provided for the requested opinion.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed spinal disabilities, namely cervical spine, thoracic spine, lumbar spine/low back, as well as radiculopathies of the lower extremities.  The Veteran's electronic claims file must be made available to the examiner for review.

After eliciting a history of onset the Veteran's spinal disabilities and conducting a relevant clinical examination, to include radiological studies, the examiner is to opine whether it is at least as likely as not (50 percent probability or greater) that any currently-diagnosed spinal-related disorder had its onset in or is otherwise related to service.  

The examiner is to consider and comment on the clinical significance of the Veteran's report in March 1973 that during service, he bruised his back as a result of a fall from a ladder or stairs.

A complete rationale must be provided for the requested opinion.  

6.  Obtain a medical opinion to determine the potential relationship between the Veteran's diagnosed hypertension and service and/or his service-connected diabetes mellitus.  The Veteran need not be reexamined unless deemed necessary to render the requested opinion.  The Veteran's electronic claims file must be made available to the examiner for review.

After reviewing the claims file, the examiner is to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension had its onset in service or is otherwise directly related to service, to include the Veteran's presumed in-service herbicide exposure.  The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

The examiner is also to opine whether the Veteran's hypertension is caused by or aggravated by his service-connected diabetes mellitus, type II.

When rendering this opinion, the examiner is to consider and comment on the 2012 private medical opinion finding such a correlation.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, the examiner is to identify the baseline level of severity prior to the superimposed aggravation.  

A complete rationale must be provided for the requested opinion.  

7.  Obtain a medical opinion to determine the potential relationship between the Veteran's diagnosed tinnitus and service.  The Veteran need not be reexamined unless deemed necessary to render the requested opinion.  The Veteran's electronic claims file must be made available to the examiner for review.

After reviewing the claims file, the examiner is to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's post-service tinnitus is related to his in-service noise exposure.  

When rendering this opinion, the examiner is to consider and comment on the Veteran's report of having no significant post-service noise exposure and the 2012 private medical opinion finding a correlation between the Veteran's post-service tinnitus and his in-service noise exposure.    

A complete rationale must be provided for the requested opinion.  

8.  Finally, readjudicate the appeal.  If the full benefit with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




